DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (US PUB 2008/0266911), hereinafter Han.
With respect to claim 1, Han discloses a current detection circuit, comprising:
a)    a detection power switch (See the sensing switch disclosed in the abstract of Han) coupled to a power switch to be detected (See the power switch disclosed in the abstract of Han);
b)    a current control circuit configured to control voltages of power terminals of the detection power switch in order to generate a detection current flowing through the detection power switch (See the controller disclosed in paragraph [0014] of Han) when the power switch is on (See paragraph [0017] of Han); and
c)    wherein a flowing direction of the detection current is consistent with a flowing direction of a current flowing through the power switch (See paragraphs [0018] and [0019] of Han).
With respect to claim 2, Han discloses the current detection circuit of claim 1, wherein the current control circuit comprises: a)    a control circuit (See paragraphs [0014] and [0015] of Han) 
With respect to claim 3, Han discloses the current detection circuit of claim 2, wherein another power terminal of the detection power switch is coupled to another same type of power terminal of the power switch, and a control terminal of the detection power switch is coupled to a control terminal of the power switch (See figure 2 in view of paragraph [0017] of Han).
With respect to claim 4, Han discloses the current detection circuit of claim 2, wherein a type of the detection power switch (See [211] in figure 2 of Han) is the same as that of the power switch (See [203] in figure 2 of Han), and an area of the detection power switch is 1/N of an area of the power switch (See paragraph [0023] of Han).
With respect to claim 5, Han discloses the current detection circuit of claim 2, wherein the control circuit comprises an operational amplifier (See [213] in figure 2 of Han) having a first input terminal (See the non-inverting terminal of [213] in figure 2 of Han) coupled to one power terminal (See [204] in figure 2 of Han) of the detection power switch (See [211] in figure 2 of Han), a second input terminal (See the inverting terminal of [213] in figure 2 of Han) coupled to the same type of power terminal of the power switch (See the ground terminals of [213] and [203] in figure 2 of Han), and an output terminal coupled to the first input terminal (See [VOUT] in figure 2 of Han).
With respect to claim 9, Han discloses the current detection circuit of claim 2, wherein the auxiliary voltage generation circuit comprises: a)    a capacitor (See [207] in figure 2 of Han); and b)    a voltage source coupled in parallel to the capacitor (See [VIN] in figure 2 of Han), and being configured to 

With respect to claim 11, Han discloses the current detection circuit of claim 2, wherein the detection power switch (See [211] in figure 2 of Han) and the power switch (See [203] in figure 2 of Han) are both field-effect transistors (FETs).
With respect to claim 12, Han discloses a power converter, comprising the current detection circuit of claim 1, and a power stage  circuit (See [210] in figure 2 of Han) having the power switch to be detected (See [203] in figure 2 of Han).

Allowable Subject Matter
Claims 6-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 6, the prior art of record neither shows nor suggests the combination of structural elements wherein the auxiliary voltage generation circuit is coupled between the output terminal and the first input terminal of the operational amplifier, and an anode of the auxiliary voltage is coupled to the output terminal of the operational amplifier.
With respect to claim 7, the prior art of record neither shows nor suggests the combination of structural elements wherein a positive power supply voltage and a negative power supply voltage of the operational amplifier are a first voltage and a second voltage, respectively, and the auxiliary voltage is greater than the second voltage and less than the first voltage.
Claim 8 depends from objected to claim 7 and is therefore also objected to.
With respect to claim 10, the prior art of record neither shows nor suggests the combination of structural elements wherein the auxiliary voltage generation circuit further comprises a clamping circuit coupled in parallel to the capacitor, and being configured to control a voltage across the capacitor to be less than a difference between the first voltage and the second voltage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2004/0218405 discloses a DC-to-DC converter.
US PUB 2010/0039735 discloses a diode loss detection for low side MOSFET of a synchronous output stage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858